Title: From Alexander Hamilton to James McHenry, 18 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Sepr. 18th. 1799
          
          From the letter which is enclosed you will perceive the measure that I have taken on the request of the Secretary of the Navy. I consider the marine corps as destined to serve on board of ships or at Marine and perhaps at Marine establishments on the Seacoast. It does not appear to me to be within their province to serve in the interior of the country.
          I enclose to you the letter which I have written to Mr. Hodgdon on the subject of Clothing for Captain Bishop—
          The observation “that when clothing or other Articles are wanted for any portion of the army there must be a regular requisition for them by the proper officer founded upon returns,” is perfectly just as it applies to corps that are organized and — in service. But it is necessary to depart from this rule in the case of parties that are engaged in recruiting, and are of course in a progressive state. A return from the commanding officer can not be with respect to them the criterion of supplies. These must be founded on an estimate of the quantity that will probably be wanted, and must be forwarded upon that principle. This is the idea upon which I have — in the recruiting service, and it appears to — to be correct—
          With great respect I am Sir & &c
          Secretary of War
        